Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 10,
2017 by and among Gemphire Therapeutics Inc., a Delaware corporation (the
“Company”), and each purchaser listed on Schedule A attached hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.                                    The Company and each Purchaser is
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act.

 

B.                                    Each Purchaser, severally and not jointly,
wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, (i) that aggregate number of shares of
common stock of the Company, par value $0.001 per share (the “Common Stock”),
set forth below such Purchaser’s name on the signature page of this Agreement
(which aggregate amount for all Purchasers together shall be 1,324,256 shares of
Common Stock and shall be collectively referred to herein as the “Shares”), and
(ii) warrants, in substantially the form attached hereto as Exhibit I (the
“Warrants”) to acquire up to that number of additional shares of Common Stock
equal to seventy-five percent (75%) of the number of Shares purchased by such
Purchaser (rounded up to the nearest whole share) (the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants collectively are
referred to herein as the “Warrant Shares”).

 

C. The Shares, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.

 

D.                                    The Company has engaged Piper Jaffray &
Co. as its sole lead placement agent and Laidlaw & Company (UK) Ltd. and LifeSci
Capital LLC as its co-placement agents (collectively, the “Placement Agents”)
for the offering of the Shares and the Warrants on a “best efforts” basis.

 

E.                                     Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Shares and the Warrant Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agrees as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:

 

“Acquiring Person” has the meaning set forth in Section 4.5.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, or
any of its properties or any officer, director or employee of the Company acting
in his or her capacity as an officer, director or employee before or by any
federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors “ means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Buy-In” has the meaning set forth in Section 4.1(f).

 

“Buy-In Price” has the meaning set forth in Section 4.1(f).

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

 

“Closing Bid Price”  means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock on the Principal Trading
Market, as reported by Bloomberg Financial Markets, or, (b) if the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00 P.M., New York City time, as reported by Bloomberg Financial Markets, or
(c) if the foregoing do not apply, the last closing price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg Financial Markets, or (d) if no closing bid price is
reported for such security by Bloomberg Financial Markets, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be calculated for a
security on a

 

2

--------------------------------------------------------------------------------


 

particular date on any of the foregoing bases, the Closing Bid Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the holder of such security.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Honigman Miller Schwartz and Cohn LLP, with offices
located at 350 East Michigan Avenue, Suite 300, Kalamazoo, Michigan 49007.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Deadline Date” has the meaning set forth in Section 4.1(f).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

3

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Intellectual Property” has the meaning set forth in Section 3.1(p).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit C, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by this Agreement, or (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“OFAC” has the meaning set forth in Section 3.1(kk).

 

“Outside Date” means the thirtieth day following the date of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Press Release” has the meaning set forth in Section 4.5.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means the price per Unit paid by each Purchaser, severally and
not jointly, as set forth opposite such Purchaser’s name on Schedule A under the
heading “Purchase Price,” with $0.125 of each Unit attributable to the Warrant
included therein to purchase one Warrant Share.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.9.

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

5

--------------------------------------------------------------------------------


 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and Warrants purchased hereunder as indicated
opposite such Purchaser’s name on Schedule A to this Agreement under the heading
“Aggregate Purchase Price (Subscription Amount)” in United States dollars and in
immediately available funds.

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

 

“Transfer Agent” means Computershare, Inc., the current transfer agent of the
Company, with a mailing address of 250 Royal Street, Canton, Massachusetts
02021, or any successor transfer agent for the Company.

 

A “Unit” consists of one share of Common Stock and a Warrant to purchase 75% of
a share of Common Stock.

 

“Warrants” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II.
PURCHASE AND SALE

 

2.1                               Closing.

 

(a)                                 Amount.  Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, such number of Units as indicated below such Purchaser’s name
on Schedule A, which Unit results from dividing (i) the Subscription Amount for
such Purchaser by (ii) the Purchase Price applicable to such Purchaser, rounded
down.  The Warrants shall have an exercise price equal to $10.40 per Warrant
Share, subject to adjustment as provided in such Warrants.

 

(b)                                 Closing.  The Closing of the purchase and
sale of the Shares and the Warrants shall take place at the offices of Cooley
LLP, 1114 Sixth Avenue, New York, New York 10036 on the Closing Date or at such
other locations or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.

 

(c)                                  Form of Payment.  Except as may otherwise
be agreed to among the Company and one or more of the Purchasers as to such
Purchaser(s), on or prior to the Business Day immediately prior to the Closing
Date, each Purchaser shall wire its Subscription Amount, in United States
dollars and in immediately available funds, to a non-interest bearing escrow
account established by the Company and Piper Jaffray & Co. with American Stock
Transfer & Trust Company, LLC (the “Escrow Agent”) as set forth on Exhibit F
hereto (the aggregate amount received and held in escrow by the Escrow Agent is
referred to herein as the “Escrow Amount”).  On the Closing Date, (a) the
Company and Piper Jaffray & Co. shall instruct the Escrow Agent to deliver, in
immediately available funds, the Escrow Amount constituting the aggregate
Purchase Price as follows: (1) to the Placement Agents, the fees and
reimbursable expenses payable to the Placement Agents (which fees and expenses
shall be set forth in such instructions), and (2) the balance of the aggregate
Purchase Price to the Company, (b) the Company shall irrevocably instruct the
Transfer Agent to enter in the name of each Purchaser a book entry position,
free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing the number of Shares such
Purchaser is purchasing as is set forth on Schedule A under the heading “Number
of Shares to be Acquired”, within three (3) Trading Days after the Closing, and
(c) the Company shall deliver to each Purchaser one or more Warrants, free and
clear of all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), evidencing the number of Warrants such Purchaser is
purchasing as is set forth on Schedule A under the heading “Underlying Shares
Subject to Warrant,” within three (3) Trading Days after the Closing.

 

2.2                               Closing Deliveries.

 

(a)                                 On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):

 

(i)                                     this Agreement, duly executed by the
Company;

 

(ii)                                  evidence of a book entry position, free
and clear of all restrictive and other legends (except as provided in
Section 4.1(b) hereof), evidencing the Shares subscribed for by

 

7

--------------------------------------------------------------------------------


 

such Purchaser hereunder, registered in the name of such Purchaser as set forth
on the Securities Issuance Questionnaire included as Exhibit B-2 hereto;

 

(iii)                               facsimile copies of one or more Warrants,
executed by the Company and registered in the name of such Purchaser as set
forth on the Securities Issuance Questionnaire included as Exhibit B-2 hereto,
pursuant to which such Purchaser shall have the right to acquire such number of
Warrant Shares equal to seventy-five percent (75%) of the number of Shares
issuable to such Purchaser pursuant to Section 2.2(a)(ii), rounded up to the
nearest whole share, on the terms set forth therein, with the original Warrants
delivered within three (3) Trading Days of Closing;

 

(iv)                              a legal opinion of Company Counsel, dated as
of the Closing Date, in form and substance satisfactory to the Purchasers,
executed by such counsel and addressed to the Purchasers and expressly stating
that such opinion may be relied upon by the Placement Agents;

 

(v)                                 the Registration Rights Agreement, duly
executed by the Company;

 

(vi)                              duly executed Irrevocable Transfer Agent
Instructions acknowledged in writing by the Transfer Agent in the form attached
hereto as Exhibit C;

 

(vii)                           a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (a) certifying
the resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the certificate of
incorporation, as amended, and by-laws, as amended, of the Company, and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company, in the
form attached hereto as Exhibit D;

 

(viii)                        a certificate signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit E;

 

(ix)                              a Lock-Up Agreement, substantially in the form
of Exhibit G hereto (the “Lock-Up Agreement”) executed by each person listed on
Exhibit H hereto, and each such Lock-Up Agreement shall be in full force and
effect on the Closing Date;

 

(x)                                 a certificate evidencing the formation and
good standing of the Company issued by the Secretary of State (or comparable
office) of Delaware, as of a date within three (3) Business Days of the Closing
Date;

 

(xi)                              a certificate evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of Michigan, as of a date within three
(3) Business Days of the Closing Date; and

 

(xii)                           a certified copy of the certificate of
incorporation, as amended, as certified by the Secretary of State of Delaware,
as of a date within three (3) Business Days of the Closing Date.

 

8

--------------------------------------------------------------------------------


 

(b)                                 On or prior to the Closing, each Purchaser
shall deliver or cause to be delivered the following (the “Purchaser
Deliverables”):

 

(i)                                     to the Company, this Agreement, duly
executed by such Purchaser;

 

(ii)                                  to the Escrow Agent, its Subscription
Amount, in United States dollars and in immediately available funds, in the
amount indicated on Schedule A hereto under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer to the Escrow Account, as set
forth on Exhibit F attached hereto;

 

(iii)                               to the Company, the Registration Rights
Agreement, duly executed by such Purchaser;

 

(iv)                              to the Company, a fully completed and duly
executed Selling Stockholder Questionnaire in the form attached as Annex B to
the Registration Rights Agreement; and

 

(v)                                 to the Company, a fully completed and duly
executed Accredited Investor Questionnaire, satisfactory to the Company, and
Securities Issuance Questionnaire in the forms attached hereto as Exhibits B-1
and B-2, respectively.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company.  Except (i) as set forth in the schedules delivered herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
or (ii) disclosed in the SEC Reports, the Company hereby represents and warrants
as of the date hereof and the Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to each of the Purchasers and to the Placement Agents:

 

(a)                                 Subsidiaries.  The Company has no direct or
indirect Subsidiaries.

 

(b)                                 Organization and Qualification.  The Company
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the State of Delaware, with the requisite
corporate power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted.  The Company is not in
violation or default of any of the provisions of its certificate of
incorporation or bylaws.  The Company is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a Material Adverse Effect, and no Proceeding has been
instituted, is pending, or, to the Company’s Knowledge, has been threatened in
writing in any such jurisdiction revoking, limiting or curtailing or seeking to
revoke, limit or curtail such power and authority or qualification.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Authorization; Enforcement; Validity.  The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.  The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Shares and the Warrants and the reservation for issuance and the
subsequent issuance of the Warrant Shares upon exercise of the Warrants) have
been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals.  Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and does, or when delivered in accordance with the terms hereof,
will constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d)                                 No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents to which it is a party
and the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Shares and the
Warrants and the reservation for issuance and issuance of the Warrant Shares) do
not and will not (i) conflict with or violate any provisions of the Company’s
certificate of incorporation or bylaws, or otherwise result in a violation of
the organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv)

 

10

--------------------------------------------------------------------------------


 

the filing of any requisite notices and/or application(s) to the Principal
Trading Market for the issuance and sale of the Securities and the listing of
the Shares and the Warrant Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (v) the filings required in
accordance with Section 4.5 of this Agreement and (vi) those that have been made
or obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).

 

(f)                                   Issuance of the Securities.  The Shares
have been duly authorized and, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, fully paid
and nonassessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.  The
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of stockholders. The Warrant
Shares issuable upon exercise of the Warrants have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents and the Warrants, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of stockholders.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws. As of the Closing Date, the Company shall
have reserved from its duly authorized capital stock the number of shares of
Common Stock issuable upon exercise of the Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants). The
Company shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
capital stock, solely for the purpose of effecting the exercise of the Warrants,
the number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).

 

(g)                                  Capitalization. The capitalization of the
Company is as described in its most recently filed SEC Report on Form 10-Q,
except for issuances to reflect stock option exercises after September 30, 2016
that do not, individually or in the aggregate, have a material effect on its
issued and outstanding capital stock.  The Company has not issued any capital
stock since the date of the balance sheet included in its most recently filed
SEC Report other than to reflect stock option exercises that do not,
individually or in the aggregate, have a material effect on its issued and
outstanding capital stock.  No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents that have not been
effectively waived as of the Closing Date. Except as set forth in the SEC
Reports, in the first sentence of this Section 3.1(g) or a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents. The issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers or their

 

11

--------------------------------------------------------------------------------


 

permitted assignees) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all applicable federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders’
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.

 

(h)                                 SEC Reports; Disclosure Materials.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, together with the registration
statement on Form S-1, as amended (File No. 333-210815), filed by the Company
with the Commission and related prospectus filed by the Company with the
Commission on August 8, 2016 under Rule 424(b) of the Act, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”, and the SEC Reports,
together with the Disclosure Schedules, being collectively referred to as the
“Disclosure Materials”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension, except where the failure to file on a timely basis would
not have or reasonably be expected to result in a Material Adverse Effect
(including, for this purpose only, any failure to qualify to register the Shares
and the Warrant Shares for resale on the applicable Commission form required by
the Registration Rights Agreement or which would prevent any Purchaser from
using Rule 144 to resell any Securities).  As of their respective filing dates,
or to the extent corrected by a subsequent amendment or restatement, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act.  Each of the Material Contracts to which the Company is a
party or to which the property or assets of the Company is subject has been
filed or incorporated by reference as an exhibit to the SEC Reports.

 

(i)                                     Financial
Statements.                           The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent amendment or restatement).  Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company taken as a whole as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial year-end audit adjustments.

 

12

--------------------------------------------------------------------------------


 

(j)                                    Material Changes.  Since the date of the
latest audited financial statements included within the SEC Reports, except as
specifically disclosed in a subsequent SEC Report filed prior to the date
hereof, (i) there have been no events, occurrences or developments that have had
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued as dividends on
outstanding preferred stock or issued pursuant to existing Company stock option
or stock purchase plans or executive and director compensation arrangements
disclosed in the SEC Reports. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability or development has occurred
or exists with respect to the Company or its business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made.

 

(k)                                 Litigation.  There is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) would, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor, to
the Company’s Knowledge, any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the Company’s Knowledge there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

 

(l)                                     Employment Matters.  No material labor
dispute exists or, to the Company’s Knowledge, is imminent with respect to any
of the employees of the Company which would have or reasonably be expected to
result in a Material Adverse Effect.  None of the Company’s employees is a
member of a union that relates to such employee’s relationship with the Company,
and the Company is not a party to a collective bargaining agreement, and the
Company believes that its relationship with its employees is good.  No executive
officer of the Company (as defined in Rule 501(f) of the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company, and the Company has not
notified any such officer that he or she has been or will be terminated.  To the
Company’s Knowledge, no executive officer, to the Company’s Knowledge, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement or any restrictive covenant in favor of a third party
and, to the Company’s Knowledge, the continued employment of each such executive
officer

 

13

--------------------------------------------------------------------------------


 

does not subject the Company to any liability with respect to any of the
foregoing matters.  The Company is in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

 

(m)                             Compliance.  The Company (i) is not in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is not in violation of any order of any
court, arbitrator or governmental body having jurisdiction over the Company or
its properties or assets, or (iii) is not in violation of, or in receipt of
written notice that it is in violation of, any statute, rule or regulation of
any governmental authority applicable to the Company, except in each case as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 

(n)                                 Regulatory Permits. The Company possesses
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and the Company has not received
any notice of Proceedings relating to the revocation or modification of any such
Material Permits.

 

(o)                                 Title to Assets.  The Company has good and
marketable title in fee simple to all real property owned by them as described
in the SEC Reports.  The Company has good and marketable title to all tangible
personal property owned by them that is material to the business of the Company,
taken as whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company.  Any real property
and facilities held under lease by the Company as described in the SEC Reports
are held by them under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company.

 

(p)                                 Intellectual Property.  The Company owns, or
has obtained valid and enforceable licenses for, the inventions, patent
applications, patents, trademarks, trade names, service names, copyrights, trade
secrets and other intellectual property described in the SEC Reports as being
owned or licensed by them and that are necessary for the conduct of its business
as currently conducted or as currently proposed to be conducted (collectively,
“Intellectual Property”).  To the Company’s Knowledge, except as described in
the SEC Reports:  (i) there are no third parties who have rights to any
Intellectual Property, except for customary reversionary rights of third-party
licensors with respect to Intellectual Property that is disclosed in the SEC
Reports as licensed to the Company; and (ii) there is no infringement by third
parties of any Intellectual Property.  There is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others:
(A) challenging the Company’s rights in or to any Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
action, suit,

 

14

--------------------------------------------------------------------------------


 

proceeding or claim; (B) challenging the validity, enforceability or scope of
any Intellectual Property, and the Company is unaware of any facts which would
form a reasonable basis for any such action, suit, proceeding or claim; or
(C) asserting that the Company infringes or otherwise violates, or would, upon
the commercialization of any product or service described in the SEC Reports as
under development, infringe or violate, any patent, trademark, trade name,
service name, copyright, trade secret or other proprietary rights of others, and
the Company is unaware of any facts which would form a reasonable basis for any
such action, suit, proceeding or claim.  The Company has complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company except where the failure to so comply would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
and all such agreements are in full force and effect.  The product candidates
described in the SEC Reports as under development by the Company fall within the
scope of the claims of one or more patents or patent applications owned by, or
exclusively licensed to, the Company.

 

(q)                                 Insurance.  The Company is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage.  The
Company has not received any written notice of cancellation of any such
insurance, nor, to the Company’s Knowledge, will it be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 

(r)                                    Transactions With Affiliates and
Employees.  Except as set forth in the SEC Reports, none of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), that would be required
to be disclosed in the SEC Reports pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.

 

(s)                                   Internal Accounting Controls.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(t)                                    Sarbanes-Oxley; Disclosure Controls.  The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. The Company has established disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most

 

15

--------------------------------------------------------------------------------


 

recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(u)                                 Certain Fees.   Except as set forth on
Schedule 3.1(u), no person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agents with respect to the offer
and sale of the Securities (which placement agent fees are being paid by the
Company). The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this paragraph (u) pursuant to any agreement to which the
Company is a party that may be due in connection with the transactions
contemplated by the Transaction Documents.  The Company shall indemnify, pay,
and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out-of-pocket expenses)
arising in connection with any such right, interest or claim.

 

(v)                                 Private Placement. Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Section 3.2 of this
Agreement and the accuracy of the information disclosed in the Accredited
Investor Questionnaires provided by the Purchasers, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Trading Market.

 

(w)                               Investment Company  The Company is not, and
immediately after receipt of payment for the Securities, will not be an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act of 1940, as amended.

 

(x)                                 Registration Rights.  Other than each of the
Purchasers pursuant to the Registration Rights Agreement or as set forth in the
SEC Reports, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

 

(y)                                 Listing and Maintenance Requirements.  The
Company’s Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to terminate the registration
of the Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such
registration.  The Company has not, in the twelve (12) months preceding the date
hereof, received written notice from any Trading Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such

 

16

--------------------------------------------------------------------------------


 

Trading Market.  The Company is in compliance with all listing and maintenance
requirements of the Principal Trading Market on the date hereof.

 

(z)                                  Application of Takeover Protections; Rights
Agreements.  The Company and the Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could reasonably
be expected to become applicable to any of the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

(aa)                          Disclosure.  The Company confirms that it has not
provided, and to the Company’s Knowledge, none of its officers or directors nor
any other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agents to provide, any Purchaser or its respective
agents or counsel with any information that it believes constitutes material,
non-public information except (i) insofar as the existence, provisions and terms
of the Transaction Documents and the proposed transactions hereunder may
constitute such information and (ii) except as set forth on Schedule 3.1(aa),
all of which information in clauses (i) and (ii) will be disclosed by the
Company in the Press Release and/or Current Report on Form 8-K contemplated by
Section 4.5 hereof. The Company understands and confirms that the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

(bb)                          No Integrated Offering.  Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Section 3.2, none of
the Company nor, to the Company’s Knowledge, any Person acting on its behalf
has, directly or indirectly, at any time within the past six (6) months, made
any offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or designated.

 

(cc)                            Tax Matters.  The Company (i) has accurately and
timely prepared and filed all foreign, federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (ii) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company, and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return would not have or reasonably be expected to result in a Material
Adverse Effect.  There are no unpaid taxes in any material amount claimed to be
due by the Company by the taxing authority of any jurisdiction.

 

17

--------------------------------------------------------------------------------


 

(dd)                          Environmental Matters.  The Company (i) is not in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws, in each case, which violation,
contamination, liability or claim, as applicable, has had or would have,
individually or in the aggregate, a Material Adverse Effect; and there is no
pending investigation or, to the Company’s Knowledge, investigation threatened
in writing that might lead to such a claim.

 

(ee)                            No General Solicitation. Neither the Company
nor, to the Company’s Knowledge, any person acting on behalf of the Company has
offered or sold any of the Securities by any form of general solicitation or
general advertising.

 

(ff)                              Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Reports and is not so disclosed.

 

(gg)                            Acknowledgment Regarding Purchasers’ Purchase of
Securities.  The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

(hh)                          Regulation M Compliance.  The Company has not, and
to the Company’s Knowledge, neither its directors or officers nor any person
acting on its behalf has (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased or paid any compensation for
soliciting purchases of, any securities of the Company in violation of
Regulation M under the Exchange Act or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agents in connection with the placement of the Securities.

 

(ii)                                  PFIC.  The Company is not nor does it
intend to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

18

--------------------------------------------------------------------------------


 

(jj)                                Foreign Corrupt Practices.  Neither the
Company, nor to the Company’s Knowledge, any agent or other person acting on
behalf of the Company, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

(kk)                          OFAC. Neither the Company nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Company will not directly or indirectly use the proceeds of the sale of
the Securities, or lend, contribute or otherwise make available such proceeds to
any joint venture partner or other Person or entity, towards any sales or
operations in any country sanctioned by OFAC, including Cuba, Iran, Syria, Sudan
and Myanmar (each, to the extent applicable and not subject to a waiver granted
by OFAC), or for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

(ll)                                  Money Laundering Laws.  The operations of
the Company are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar applicable rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the Company’s Knowledge, threatened.

 

(mm)                  Clinical Data and Regulatory Compliance. The preclinical
tests, clinical trials and other studies (collectively, “studies”) that are
described in, or the results of which are referred to in, the SEC Reports were
conducted in all material respects in accordance with the protocols, procedures
and controls designed and approved for such studies and with standard medical
and scientific research procedures; each description of the results of such
studies is accurate and complete in all material respects and fairly presents
the data derived from such studies, and the Company has no knowledge of any
other studies the results of which are inconsistent with, or otherwise call into
question, the results described or referred to in the SEC Reports; the Company
has made all such filings and obtained all such approvals as may be required by
the Food and Drug Administration of the U.S. Department of Health and Human
Services or any committee thereof or from any other U.S. or foreign government
or drug regulatory agency, or health care facility Institutional Review Board
(collectively, the “Regulatory Agencies”) except where such failure or
non-compliance would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Event; the Company has not received
any notice of, or correspondence from, any Regulatory Agency requiring the
termination, suspension or modification of any clinical trials that are
described or referred to in the Registration Statement, the Time of Sale
Prospectus or the

 

19

--------------------------------------------------------------------------------


 

Prospectus; and the Company has operated and currently in compliance in all
material respects with all applicable rules, regulations and policies of the
Regulatory Agencies.

 

(nn)                          Compliance with Health Care Laws. The Company is,
and at all times has been, in compliance with all Health Care Laws, except for
any noncompliance that would not reasonably be expected to have a Material
Adverse Effect.  For purposes of this Agreement, “Health Care Laws” means: 
(i) the Federal Food, Drug, and Cosmetic Act and the regulations promulgated
thereunder; (ii) all applicable federal, state, local and all applicable foreign
health care related fraud and abuse laws, including, without limitation, the
U.S. Anti-Kickback Statute (42 U.S.C. Section 1320a-7b(b)), the Anti-Inducement
Law (42 U.S.C. § 1320a-7a(a)(5)), the U.S. Civil False Claims Act (31 U.S.C.
Section 3729 et seq.), all applicable federal, state, local and all foreign
criminal laws relating to health care fraud and abuse, including but not limited
to 18 U.S.C. Sections 286 and 287, and the health care fraud criminal provisions
under the U.S. Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) (42 U.S.C. Section 1320d et seq.), the exclusion laws, the statutes,
regulations and directives of applicable government funded or sponsored
healthcare programs, and the regulations promulgated pursuant to such statutes;
(iii) the Standards for Privacy of Individually Identifiable Health Information
(the “Privacy Rule”), the Security Standards, and the Standards for Electronic
Transactions and Code Sets promulgated under HIPAA, the Health Information
Technology for Economic and Clinical Health Act (42 U.S.C. Section 17921 et
seq.), and the regulations promulgated thereunder and any state or non-U.S.
counterpart thereof or other law or regulation the purpose of which is to
protect the privacy of individuals or prescribers; (iv) the Patient Protection
and Affordable Care Act of 2010, as amended by the Health Care and Education
Affordability Reconciliation Act of 2010, the regulations promulgated
thereunder; (v) the U.S. Controlled Substances Act (21 U.S.C. Section 801 et
seq.); (vi) quality, safety and accreditation requirements under applicable
federal, state, local or foreign laws or regulatory bodies; and (vii) all other
local, state, federal, national, supranational and foreign laws, relating to the
regulation of the Company.  The Company has not received written notice of any
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any court or arbitrator or governmental or
regulatory authority or third party alleging that any product operation or
activity is in material violation of any Health Care Laws nor, to the Company’s
knowledge, is any such claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action threatened.  Except as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Event, the Company has filed, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Health Care Laws,
and all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and accurate on the date
filed in all material respects (or were corrected or supplemented by a
subsequent submission). The Company is not a party to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders, or
similar agreements with or imposed by any governmental or regulatory authority. 
Additionally, neither the Company nor any of its employees, officers or
directors has been excluded, suspended or debarred from participation in any
U.S. federal health care program or human clinical research or, to the knowledge
of the Company, is subject to a governmental inquiry, investigation, proceeding,
or other similar action that could reasonably be expected to result in
debarment, suspension, or exclusion.

 

(oo)                          ERISA Compliance.  The Company and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the

 

20

--------------------------------------------------------------------------------


 

regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by the Company or its “ERISA Affiliates” (as defined
below) are in compliance in all material respects with ERISA.  “ERISA Affiliate”
means, with respect to the Company, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company is a member.  No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company
or its ERISA Affiliates.  No “employee benefit plan” established or maintained
by the Company or any of its ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA).  Neither the Company nor any of its ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.  Each employee
benefit plan established or maintained by the Company or any of its ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

 

(pp)                          Bad Actor Disqualification. None of the Company,
any predecessor or affiliated issuer of the Company nor, to the Company’s
Knowledge, any director or executive officer of the Company or any promoter
connected with the Company in any capacity, qualifies as a “bad actor” within
the meaning of Rule 506(d) under the Securities Act.

 

(qq)                          No Additional Agreements.  The Company does not
have any agreement or understanding with any Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

3.2                               Representations and Warranties of the
Purchasers.  Each Purchaser hereby, for itself and for no other Purchaser,
represents and warrants as of the date hereof and as of the Closing Date to the
Company and the Placement Agents as follows:

 

(a)                                 Organization; Authority.  Except as to any
Purchaser who is a natural person, such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder, and the execution and delivery of this Agreement by such Purchaser
and performance by such Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or other action
on the part of such Purchaser.  Each Transaction document to which it is a party
has been duly executed by such Purchaser, and when delivered by such Purchaser
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

 

(b)                                 No Conflicts.  The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of

 

21

--------------------------------------------------------------------------------


 

the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of such Purchaser (except as to any
Purchaser who is a natural person), (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)                                  Investment Intent.  Such Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Shares and the Warrants and, upon exercise of the Warrants,
will acquire the Warrant Shares issuable upon exercise thereof, as principal for
its own account and not with a view to, or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws.  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

 

(d)                                 Purchaser Status.  At the time such
Purchaser was offered the Securities, it was, at the date hereof it is, and on
each date on which it exercises the Warrants it will be an “accredited investor”
as defined in Rule 501(a) under the Securities Act.

 

(e)                                  General Solicitation.  Such Purchaser is
not purchasing the Securities as a result of any advertisement, article, notice
or other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.

 

(f)                                   Experience of Such Purchaser.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such
investment.  Such Purchaser is able to bear the economic risk of an investment
in the Securities and, at the present time, is able to afford a complete loss of
such investment.

 

(g)                                  Access to Information.  Such Purchaser
acknowledges that it has had the opportunity to review the Disclosure Materials
and has been afforded (i) the opportunity to ask such

 

22

--------------------------------------------------------------------------------


 

questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the Disclosure Materials and
the Company’s representations and warranties contained in the Transaction
Documents.  Such Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed decision with respect to its
acquisition of the Securities.

 

(h)                                 Certain Trading Activities.  Other than with
respect to the transactions contemplated herein, since the time that such
Purchaser was first contacted by the Company, the Placement Agents or any other
Person regarding the transactions contemplated hereby, neither the Purchaser nor
any Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Securities, and (z) is subject to such Purchaser’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s or Trading Affiliate’s assets and
the portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.  Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 

(i)                                     Brokers and Finders.  No Person will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

(j)                                    Independent Investment Decision.  Such
Purchaser has independently evaluated the merits of its decision to purchase
Securities pursuant to the Transaction Documents, and such Purchaser confirms
that it has not relied on the advice of any other Purchaser’s business and/or
legal counsel in making such decision.  Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in

 

23

--------------------------------------------------------------------------------


 

connection with the purchase of the Securities constitutes legal, tax or
investment advice.  Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.  Such Purchaser understands that
the Placement Agents have acted solely as the agent of the Company in this
placement of the Securities and such Purchaser has not relied on the business or
legal advice of the Placement Agents or any of their agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

 

(k)                                 Reliance on Exemptions.  Such Purchaser
understands that the Securities being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Securities.

 

(l)                                     No Governmental Review.  Such Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

(m)                             Regulation M.                   Such Purchaser
is aware that the anti-manipulation rules of Regulation M under the Exchange Act
may apply to sales of Common Stock and other activities with respect to the
Common Stock by the Purchasers.

 

(n)                                 Beneficial
Ownership.                          The purchase by such Purchaser of the Shares
and Warrants issuable to it at the Closing will not result in such Purchaser
(individually or together with any other Person with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the Commission involving the Company’s securities) acquiring,
or obtaining the right to acquire, in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post-transaction
basis that assumes that such Closing shall have occurred.  Such Purchaser does
not presently intend to, alone or together with others, make a public filing
with the Commission to disclose that it has (or that it together with such other
Persons have) acquired, or obtained the right to acquire, as a result of such
Closing (when added to any other securities of the Company that it or they then
own or have the right to acquire), in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post transaction
basis that assumes that each Closing shall have occurred.

 

(o)                                 Residency.  Such Purchaser’s residence (if
an individual) or offices in which its investment decision with respect to the
Securities was made (if an entity) are located at the address immediately below
such Purchaser’s name on its signature page hereto.

 

(p)                                 Bad Actor Disqualification. If such
Purchaser is an officer of the Company or beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, such Purchaser does not qualify
as a “bad actor” within the meaning of Rule 506(d) under the Securities Act.

 

24

--------------------------------------------------------------------------------


 

(q)                                 Accuracy of Accredited Investor
Questionnaire. The Accredited Investor Questionnaire delivered by such Purchaser
in connection with this Agreement is complete and accurate in all respects as of
the date of this Agreement, and such Accredited Investor Questionnaire and the
Selling Stockholder Questionnaire delivered to the Company by such Purchaser
will be complete and accurate as of the Closing Date and the Effective Date;
provided, that such Purchaser shall be entitled to update such information by
providing written notice thereof to the Company.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Transfer Restrictions.

 

(a)                                 Compliance with Laws.  Notwithstanding any
other provision of this Article IV, each Purchaser covenants that the Securities
may be disposed of only pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act, or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws.  In connection with any transfer
of the Securities other than (i) pursuant to an effective registration
statement, (ii) to the Company, (iii) pursuant to Rule 144 (provided that the
Purchaser provides the Company with reasonable assurances (in the form of seller
and, if applicable, broker representation letters) that the securities may be
sold pursuant to such rule) or (iv) in connection with a bona fide pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.

 

(b)                                 Legends.  Book entry notations evidencing
the Securities shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form, until such
time as they are not required under Section 4.1(c):

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] HAVE [NOT] BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE

 

25

--------------------------------------------------------------------------------


 

SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER THE SECURITIES ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan.  Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge.  No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure.  Each Purchaser acknowledges that the
Company shall not be responsible for any pledges relating to, or the grant of
any security interest in, any of the Securities or for any agreement,
understanding or arrangement between any Purchaser and its pledgee or secured
party.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.  Each Purchaser acknowledges and agrees that, except as
otherwise provided in Section 4.1(c), any Securities subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a).

 

(c)                                  Removal of Legends.  The legend set forth
in Section 4.1(b) above shall be removed and the Company shall issue a
certificate (or uncertificated security) without such legend or any other legend
to the holder of the applicable Securities upon which it is stamped if (i) such
Securities are registered for resale under the Securities Act (provided that, if
the Purchaser is selling pursuant to the effective registration statement
registering the Securities for resale, the Purchaser agrees to only sell such
Securities during such time that such registration statement is effective and
not withdrawn or suspended, and only as permitted by such registration
statement), (ii) such Securities are sold or transferred pursuant to Rule 144
(if the transferor is not an Affiliate of the Company), or (iii) such Securities
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such securities and without volume or manner-of-sale restrictions.  Following
the earlier of (i) the Effective Date or (ii) Rule 144 becoming available for
the resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, the Company
shall cause Company Counsel to issue to the Transfer

 

26

--------------------------------------------------------------------------------


 

Agent the legal opinion referred to in the Irrevocable Transfer Agent
Instructions.  Any fees (with respect to the Transfer Agent, Company Counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company.  Following the Effective Date, or at such
earlier time as a legend is no longer required (in which case a Purchaser shall
also be required to provide reasonable assurances in the form of seller and, if
applicable, broker representation letters) for certain Securities, the Company
will no later than three (3) Trading Days following the delivery by a Purchaser
to the Company (with notice to the Company) of (i) a legended certificate
representing the Shares or Warrant Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer) or book entry position representing the Shares or
Warrant Shares or (ii) an Exercise Notice in the manner stated in any Warrants
to effect the exercise of such Warrants in accordance with their terms, and an
opinion of counsel to the extent required by Section 4.1(a) (such third (3rd)
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate or book entry position representing such Securities
free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1(c).  Certificates for
Shares and Warrant Shares subject to legend removal hereunder may be transmitted
by the Transfer Agent to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company as directed by such
Purchaser.

 

(d)                                 Irrevocable Transfer Agent
Instructions.    The Company shall issue irrevocable instructions to its
transfer agent, and any subsequent transfer agent, in the form of Exhibit C
attached hereto (the “Irrevocable Transfer Agent Instructions”). The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 4.1(d) (or instructions that are
consistent therewith) will be given by the Company to its transfer agent in
connection with this Agreement, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this
Section 4.1(d), that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

(e)                                  Acknowledgement.  Each Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell or otherwise transfer the Securities or any interest
therein without complying with the requirements of the Securities Act.  While
the Registration Statement remains effective, each Purchaser hereunder may sell
the Shares and Warrants Shares in accordance with the plan of distribution
contained in the Registration Statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available.  Each Purchaser, severally and not jointly
with the other Purchasers, agrees that if it is notified by the Company in
writing at any time that the Registration Statement registering the resale of
the Shares and the Warrant Shares is not effective or that the prospectus
included in such Registration Statement no longer complies with the requirements
of Section 10 of the Securities Act, the Purchaser will refrain from selling
such Shares

 

27

--------------------------------------------------------------------------------


 

and/or Warrant Shares until such time as the Purchaser is notified by the
Company that such Registration Statement is effective or such prospectus is
compliant with Section 10 of the Securities Act, unless such Purchaser is able
to, and does, sell such Shares and/or Warrant Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities
Act.  Both the Company and its Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this Section 4.1(e) and each
Purchaser hereunder will indemnify and hold harmless each of such persons from
any breaches or violations of this Section 4.1(e).

 

(f)                                   Buy-In.  If the Company shall fail for any
reason or for no reason to issue to a Purchaser unlegended shares of Common
Stock within three (3) Trading Days of receipt of all documents necessary for
the removal of the legend set forth above (the “Deadline Date”), then, in
addition to all other remedies available to such Purchaser, if on or after the
Trading Day immediately following such three (3) Trading Day period, such
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the holder of shares of
Common Stock that such Purchaser anticipated receiving from the Company without
any restrictive legend (a “Buy-In”), then the Company shall, within three
(3) Trading Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to the Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such shares of Common Stock shall terminate, or
(ii) promptly honor its obligation to deliver to such Purchaser such shares of
Common Stock and pay cash to the Purchaser in an amount equal to the excess (if
any) of the Buy-In Price over the product of (a) such number of shares of Common
Stock, times (b) the Closing Bid Price on the Deadline Date.

 

4.2                               Reservation of Common Stock. The Company shall
take all action necessary to at all times have authorized, and reserved for the
purpose of issuance from and after the Closing Date, the number of shares of
Common Stock issuable upon exercise of the Warrants issued at the Closing
(without taking into account any limitations on exercise of the Warrants set
forth in the Warrants).

 

4.3                               Furnishing of Information.  In order to enable
the Purchasers to sell the Securities under Rule 144, for a period of twelve
(12) months from the Closing, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. During such twelve (12)
month period, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.

 

4.4                               Integration.  The Company shall not, and shall
use its reasonable efforts to ensure that no Affiliate of the Company shall,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in Section 2 of the Securities Act) that will be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Purchasers, or that will be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

28

--------------------------------------------------------------------------------


 

4.5                                     Securities Laws Disclosure; Publicity. 
By 9:00 A.M., New York City time, on the Trading Day immediately following the
date hereof, the Company shall (a) issue a press release (the “Press Release”)
reasonably acceptable to the Placement Agents disclosing all material terms of
the transactions contemplated hereby, and (b) furnish to and/or file with the
Commission a Current Report on Form 8-K describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant and the Registration Rights Agreement)) and disclosing any
information on Schedule 3.1(aa).  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the Commission (other than the Registration
Statement) or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities laws in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law, request of the Staff of the Commission or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior written notice of such disclosure permitted under this subclause (ii). 
From and after the issuance of the Press Release, no Purchaser shall be in
possession of any material, non-public information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the Press Release unless a Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information.  Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are required to be
publicly disclosed by the Company as described in this Section 4.5, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

 

4.6                               Shareholder Rights Plan. No claim will be made
or enforced by the Company or, with the consent of the Company, any other
Person, that any Purchaser is an “Acquiring Person” under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, in either case solely by
virtue of receiving Securities under the Transaction Documents or under any
other written agreement between the Company and the Purchasers; provided,
however, that no such Purchaser owns any equity in the Company prior to its
purchase of the Securities hereunder.

 

4.7                               Non-Public Information.  Except with respect
to the material terms and conditions of the transactions contemplated by the
Transaction Documents, including this Agreement, or as expressly required by any
applicable securities law, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide any Purchaser or its agents
or counsel with any information regarding the Company that the Company believes
constitutes material non-public information without the express written consent
of such Purchaser, unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

29

--------------------------------------------------------------------------------


 

4.8                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Securities hereunder to fund development costs
of gemcabene, including its planned Phase 2 clinical trial of gemcabene in NASH
patients, to fund manufacturing related activities for gemcabene and for general
corporate purposes, and shall not use such proceeds for: (a) the satisfaction of
any portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), (b) the
redemption of any Common Stock or Common Stock Equivalents or (c) the settlement
of any litigation outstanding as of the date hereof.

 

4.9                               Indemnification of Purchasers.  Subject to the
provisions of this Section 4.9, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Person with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against a Purchaser in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 4.9, such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses;  provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned, or to the extent fees and costs incurred
pursuant to

 

30

--------------------------------------------------------------------------------


 

this Section 4.9 are attributable to the Indemnified Person’s breach of any of
the representations, warranties covenants or agreements made by the Purchasers
in this Agreement or the other Transaction Documents. Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, delayed or conditioned, the Company shall not effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

4.10                        Principal Trading Market Listing.  In the time and
manner required by the Principal Trading Market, the Company shall prepare and
file with such Principal Trading Market an additional shares listing application
covering all of the Shares and Warrant Shares and shall use its commercially
reasonable efforts to take all steps necessary to cause all of the Shares and
Warrant Shares to be approved for listing on the Principal Trading Market as
promptly as possible thereafter.

 

4.11                        Form D; Blue Sky.  The Company agrees to timely file
a Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon the written request of any Purchaser.  The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to the Purchasers under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification) and shall provide evidence of such actions promptly
upon the written request of any Purchaser.

 

4.12                        Delivery of Shares and Warrants After Closing. The
Company shall deliver, or cause to be delivered, the respective Shares and
Warrants purchased by each Purchaser to such Purchaser within three (3) Trading
Days of the Closing Date.

 

4.13      Short Sales and Confidentiality After the Date Hereof.  Such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.5 or (ii) this Agreement is terminated in
full pursuant to Section 6.18.  Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.5, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules.  Notwithstanding the foregoing,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.5; provided, however, each Purchaser agrees, severally
and not jointly with any Purchasers, that they will not enter into any Net Short
Sales (as hereinafter defined) from the period commencing on the Closing Date
and ending on the earliest of (x) the Effective Date of the initial Registration
Statement, or (y) the date that such Purchaser no longer holds any Securities. 
For purposes of this Section 4.13, a “Net Short Sale” by any Purchaser shall
mean a sale of Common Stock by such Purchaser that is marked as a short sale and
that is made at a time when there is no equivalent offsetting long position in
Common Stock held by

 

31

--------------------------------------------------------------------------------


 

such Purchaser.  Notwithstanding the foregoing, in the event that a Purchaser is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement.  Moreover, notwithstanding the foregoing, in the
event that a Purchaser has sold Securities pursuant to Rule 144 prior to the
Effective Date of the initial Registration Statement and the Company has failed
to deliver unlegended shares of Common Stock prior to the settlement date for
such sale (assuming that such certificates or book entry positions meet the
requirements set forth in Section 4.1(c) for the removal of legends), the
provisions of this Section 4.13 shall not prohibit the Purchaser from entering
into Net Short Sales for the purpose of delivering shares of Common Stock in
settlement of such sale.  Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the Commission currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Compliance and Disclosure Interpretation No. 239.10 with respect to the
Securities Act Section 5, dated Nov. 26, 2008, compiled by the Commission’s
Division of Corporation Finance.

 

4.14      Subsequent Equity Sales.  From the date hereof until the earlier of
(i) one hundred eighty (180) days following the Closing Date or (ii) thirty (30)
days after the Effective Date, the Company shall not issue shares of Common
Stock or Common Stock Equivalents; provided, however, the thirty (30) day period
set forth in this Section 4.14 shall be extended for the number of Trading Days
during such period in which (a) trading in the Common Stock is suspended by any
Trading Market, or (b) following the Effective Date, the Registration Statement
is not effective or the prospectus included in the Registration Statement may
not be used by the Purchasers for the resale of the Shares or the Warrant
Shares. Notwithstanding the foregoing, in no event shall this Section 4.14
prohibit the Company from issuing (A) shares of Common Stock or Warrants
hereunder, or Warrant Shares upon the exercise of the Warrants, or (B) shares of
Common Stock or Common Stock Equivalents (i) upon the exercise of any options
outstanding on the date hereof, (ii) to its employees, directors or consultants
pursuant to any stock option or equity incentive or employee stock purchase plan
in existence on the date hereof, or (iii) in connection with any joint venture,
commercial or collaborative relationship or the acquisition or license by the
Company of the securities, businesses, property or other assets of another
person or entity, provided that (x) such securities issued pursuant to this
clause (iii) shall not in the aggregate exceed 5% of the Company’s outstanding
shares of Common Stock on a fully diluted basis after giving effect to the
issuance of the Shares and Warrants contemplated by this Agreement and (y) the
recipients thereof provide to the Piper Jaffray & Co. a signed Lock-Up Agreement
in the form attached as Exhibit G applicable to the then remaining portion of
the Lock-Up Period (as defined therein).

 

32

--------------------------------------------------------------------------------


 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1                               Conditions Precedent to the Obligations of the
Purchasers to Purchase Securities.  The obligation of each Purchaser to acquire
Shares and Warrant at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

 

(b)                                 Performance.  The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.

 

(c)                                  No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(d)                                 Consents.  The Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Securities
(including all Required Approvals), all of which shall be and remain so long as
necessary in full force and effect.

 

(e)                                  Adverse Changes.  Since the date of
execution of this Agreement, no event or series of events shall have occurred
that has had or would reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Listing.         The NASDAQ Global Market
shall have approved the listing of additional shares application for the Shares
and Warrant Shares.

 

(g)                                  No Suspensions of Trading in Common Stock. 
The Common Stock shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.

 

(h)                                 Company Deliverables.  The Company shall
have delivered the Company Deliverables in accordance with Section 2.2(a).

 

(i)                                     Termination.  This Agreement shall not
have been terminated as to such Purchaser in accordance with Section 6.18
herein.

 

33

--------------------------------------------------------------------------------


 

5.2                               Conditions Precedent to the Obligations of the
Company to sell Securities.  The Company’s obligation to sell and issue the
Shares and Warrants at the Closing to each Purchaser is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by such Purchaser in Section 3.2 hereof
shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

 

(b)                                 Performance.  Such Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Purchaser at or prior to the Closing Date.

 

(c)                                  No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(d)                                 Consents.  The Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Securities,
all of which shall be and remain so long as necessary in full force and effect.

 

(e)                                  Purchasers Deliverables.  Such Purchaser
shall have delivered its Purchaser Deliverables in accordance with
Section 2.2(b).

 

(f)                                   Listing.         The NASDAQ Global Market
shall have approved the listing of additional shares application for the Shares
and Warrant Shares.

 

(g)                                  Termination.                          This
Agreement shall not have been terminated as to such Purchaser in accordance with
Section 6.18 herein.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1                               Fees and Expenses.  The Company and the
Purchasers shall each pay the fees and expenses of their respective advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Securities to the Purchasers.

 

6.2                               Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or

 

34

--------------------------------------------------------------------------------


 

written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.  At or after the Closing,
and without further consideration, the Company and the Purchasers will execute
and deliver to the other such further documents as may be reasonably requested
in order to give practical effect to the intention of the parties under the
Transaction Documents.

 

6.3                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section 6.3
prior to 5:00 P.M., New York City time, on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section 6.3 on a day
that is not a Trading Day or later than 5:00 P.M., New York City time, on any
Trading Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:

 

If to the Company:

Gemphire Therapeutics Inc.

 

43334 Seven Mile Road, Suite 1000

 

Northville, Michigan 48167

 

Telephone No.: (612) 961-7875

 

Facsimile No.: (734) 864-5765

 

Attention: Jeffrey Mathiesen

 

E-mail: jmathiesen@gemphire.com

 

 

With a copy to:

Honigman Miller Schwartz and Cohn LLP

 

350 East Michigan Avenue, Suite 300

 

Kalamazoo, Michigan 49007-3800

 

Telephone No.: (269) 337-7702

 

Facsimile No.: (269) 337-7703

 

Attention: Phillip D. Torrence

 

E-mail: PTorrence@honigman.com

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature
page hereof; or such other address as may be designated in writing hereafter, in
the same manner, by such Person.

 

6.4                               Amendments; Waivers; No Additional
Consideration.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers of at least a majority in interest
of the Securities still held by Purchasers or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder

 

35

--------------------------------------------------------------------------------


 

in any manner impair the exercise of any such right.  No consideration shall be
offered or paid to any Purchaser to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Purchasers who then hold Securities.

 

6.5                               Construction.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.  This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

 

6.6                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.  This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of each Purchaser holding or having rights to acquire the
Securities at the time of such consent.  Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Securities in compliance with the Transaction Documents and
applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchasers”.

 

6.7                               No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except (i) the Placement
Agents are intended third party beneficiaries of Article III hereof and
(ii) each Purchaser Party is an intended third party beneficiary of Section 4.9.

 

6.8                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof (except Sections 5-1401 and 5-1402 of the General Obligations Law). 
Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the New York Courts.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

36

--------------------------------------------------------------------------------


 

LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9                               Survival.  Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Securities.

 

6.10                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11                        Severability.  If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

 

6.12                        Rescission and Withdrawal Right.  Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) the Transaction Documents, whenever any Purchaser exercises a
right, election, demand or option under a Transaction Document and the Company
does not timely perform its related obligations within the periods therein
provided, then such Purchaser may rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights.

 

6.13                        Replacement of Securities.  If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.  If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.14                        Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchasers and the Company will be entitled to specific performance
under the Transaction Documents.  The parties agree that monetary

 

37

--------------------------------------------------------------------------------


 

damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agree to
waive in any action for specific performance of any such obligation (other than
in connection with any action for a temporary restraining order) the defense
that a remedy at law would be adequate.

 

6.15                        Payment Set Aside.  To the extent that the Company
makes a payment or payments to any Purchaser pursuant to any Transaction
Document or a Purchaser enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

6.16                        Adjustments in Share Numbers and Prices. In the
event of any stock split, subdivision, dividend or distribution payable in
shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof and prior to the Closing, each reference in any Transaction
Document to a number of shares or a price per share shall be deemed to be
amended to appropriately account for such event.

 

6.17                        Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  The decision of each
Purchaser to purchase Securities pursuant to the Transaction Documents has been
made by such Purchaser independently of any other Purchaser and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company that may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions.  Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, Purchasers and their

 

38

--------------------------------------------------------------------------------


 

respective counsels have chosen to communicate with the Company through Cooley
LLP, counsel to the Placement Agents.  Each Purchaser acknowledges that Cooley
LLP has rendered legal advice to the Placement Agents and not to such Purchaser
in connection with the transactions contemplated hereby, and that each such
Purchaser has relied for such matters on the advice of its own respective
counsel.  The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any Purchaser.

 

6.18                        Termination. This Agreement may be terminated and
the sale and purchase of the Shares and the Warrants abandoned at any time prior
to the Closing by either the Company or any Purchaser (with respect to itself
only) upon written notice to the other, if the Closing has not been consummated
on or prior to 5:00 P.M., New York City time, on the Outside Date; provided,
however, that the right to terminate this Agreement under this Section 6.18
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.  Nothing in this
Section 6.18 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.  In the event of a termination pursuant to this
Section 6.18, the Company shall promptly notify all non-terminating Purchasers. 
Upon a termination in accordance with this Section 6.18, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 

6.19                        Waiver of Conflicts. Each Purchaser acknowledges
that Honigman Miller Schwartz and Cohn LLP, outside general counsel to the
Company, has in the past performed and is or may now or in the future represent
one or more Purchasers or their affiliates in matters unrelated to the
transactions contemplated by the this Agreement, including representation of
such Purchasers or their affiliates in matters of a similar nature to the
transactions contemplated by this Agreement. The applicable rules of
professional conduct require that Honigman Miller Schwartz and Cohn LLP inform
the Purchasers hereunder of this representation and obtain their consent.
Honigman Miller Schwartz and Cohn LLP has served as outside general counsel to
the Company and has negotiated the terms of this Agreement solely on behalf of
the Company. Each Purchaser hereby (a) acknowledges that they have had an
opportunity to ask for and have obtained information relevant to such
representation; (b) acknowledges that with respect to the transactions
contemplated by this Agreement, Honigman Miller Schwartz and Cohn LLP has
represented solely the Company, and not any Purchaser or any stockholder,
director or employee of the Company or any Purchaser; and (c) gives its informed
consent to Honigman Miller Schwartz and Cohn LLP’s representation of the Company
in the transactions contemplated by this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

GEMPHIRE THERAPEUTICS INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $

 

 

 

Number of Shares to be Acquired:

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Telephone No.:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBITS & SCHEDULE:

 

Schedule A:          Schedule of Purchasers

A:                            Form of Registration Rights Agreement

B-1:                        Accredited Investor Questionnaire

B-2:                        Securities Issuance Questionnaire

C:                            Form of Irrevocable Transfer Agent Instructions

D:                            Form of Secretary’s Certificate

E:                            Form of Officer’s Certificate

F:                            Wire Instructions

G:                            Form of Lock-Up Agreement

H:                           List of Directors and Executive Officers Executing
Lock-Up Agreements

 

DISCLOSURE SCHEDULES:

 

3.1(u) Certain Fees

3.1(aa) Disclosure

 

--------------------------------------------------------------------------------


 

SCHEDULE A

SCHEDULE OF PURCHASERS

 

(1)
Purchaser

 

(2)
Purchase
Price
(per Unit)

 

(3)
Number of
Shares to be
Acquired

 

(4)
Underlying
Shares
Subject to
Warrant

 

(5)
Aggregate
Purchase
Price
(Subscription
Amount)

 

(6)
Jurisdiction of
Organization
(for entities)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

INSTRUCTION SHEET

 

(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

 

A.                                    Complete the following items in the
Securities Purchase Agreement and/or Registration Rights Agreement:

 

1.                                    Provide the information regarding the
Purchaser requested on the signature page.                The Securities
Purchase Agreement and the Registration Rights Agreement must be executed by an
individual authorized to bind the Purchaser.

 

2.                                    Exhibit B-1 — Accredited Investor
Questionnaire:

 

Provide the information requested by the Accredited Investor Questionnaire

 

3.                                    Exhibit B-2 Securities Issuance
Questionnaire:

 

Provide the information requested by the Securities Issuance Questionnaire

 

4.                                    Annex B to the Registration Rights
Agreement — Selling Securityholder Notice and Questionnaire

 

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

 

5.                                    Return the signed Securities Purchase
Agreement and Registration Rights Agreement to:

 

Chad Huber

Piper Jaffray & Co.

345 Park Avenue

New York, NY 10154

Tel: 212-284-9573

Email: chad.e.huber@pjc.com

 

B.                                    Instructions regarding the transfer of
funds for the purchase of Shares and Warrants is set forth on Exhibit F to the
Securities Purchase Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:                             Gemphire Therapeutics Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the “Securities”), of
Gemphire Therapeutics Inc., a Delaware corporation (the “Corporation”).  The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in
Section 4(a)(2) of the Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws.  The Corporation
must determine that a potential investor meets certain suitability requirements
before offering or selling Securities to such investor.  The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements.  The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly confidential. 
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities.  All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire.  Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.

 

PART A.                                                BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:

 

 

Business Address:

 

 

(Number and Street)

 

 

(City)

(State)

(Zip Code)

 

Telephone Number: (   )

 

 

 

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:

 

 

State of formation:

 

Approximate Date of formation:

 

 

 

--------------------------------------------------------------------------------


 

Were you formed for the purpose of investing in the securities being offered?

 

Yes o             No o

 

If an individual:

 

Residence Address:

 

 

(Number and Street)

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

Telephone Number: (   )

 

 

 

Age:

Citizenship:

Where registered to vote:

 

 

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

 

 

 

 

 

 

 

 

Are you a director or executive officer of the Corporation?

 

 

 

Yes o

No o

 

 

 

 

Social Security or Taxpayer Identification No.

 

 

PART B.                                                ACCREDITED INVESTOR
QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

o (1)                  A bank as defined in Section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

 

o (2)                  A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934;

 

o (3)                  An insurance company as defined in Section 2(13) of the
Securities Act;

 

o (4)                  An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act;

 

--------------------------------------------------------------------------------


 

o (5)                  A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

o (6)                  A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;

 

o (7)                  An employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

o (8)                  A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

o (9)                  An organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 

o (10)    A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

o (11)    A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000;

 

o (12)    A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

o (13)    An executive officer or director of the Company;

 

o (14)    An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

 

--------------------------------------------------------------------------------


 

A.                                    FOR EXECUTION BY AN INDIVIDUAL:

 

 

 

By

 

Date

 

 

 

Print Name:

 

 

 

 

 

B.                                    FOR EXECUTION BY AN ENTITY:

 

 

 

 

 

Entity Name:

 

 

 

 

By

 

Date

 

 

 

Print Name:

 

 

Title:

 

 

C.                                    ADDITIONAL SIGNATURES (if required by
partnership, corporation or trust document):

 

 

 

 

 

Entity Name:

 

 

 

 

 

 

 

By

 

Date

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

Entity Name:

 

 

 

 

 

 

 

By

 

Date

 

 

 

Print Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

SECURITIES ISSUANCE QUESTIONNAIRE

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.

 

The exact name in which the Securities are to be registered (this is the name
that will appear in the Company’s stock register). You may use a nominee name if
appropriate:

 

 

 

 

 

 

 

2.

 

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

 

 

 

 

 

 

 

3.

 

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

 

 

 

 

 

4.

 

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

As of          ,        

 

Computershare, Inc.

250 Royal Street

Canton, Massachusetts 02021

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
March 10, 2017 (the “Agreement”), by and among Gemphire Therapeutics Inc., a
Delaware corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Common Stock of the Company, par value $0.001 per share (the
“Common Stock”), and warrants (the “Warrants”), which are exercisable for shares
of Common Stock.

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any: (i) to issue
certificates representing shares of Common Stock upon transfer or resale of the
Shares; and (ii) to issue shares of Common Stock upon the exercise of the
Warrants (the “Warrant Shares”) to or upon the order of a Holder from time to
time upon delivery to you of a properly completed and duly executed Exercise
Notice, in the form attached hereto as Annex I, which has been acknowledged by
the Company as indicated by the signature of a duly authorized officer of the
Company thereon together with indication of receipt of the exercise price
therefor.

 

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares and Warrants Shares has been declared
effective by the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”), or (2) the Shares or 
Warrant Shares, as the case may be, have been sold in conformity with Rule 144
under the Securities Act (“Rule 144”) or are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions, and (b) if applicable, a copy of such
registration statement, then, unless otherwise required by law, within three
(3) Trading Days of your receipt of a notice of transfer, Shares or the Exercise
Notice, you shall issue the certificates representing the Shares and/or Warrant
Shares (or a statement of ownership of uncertificated Shares and/or Warrant
Shares)  registered in the names of such Holders or transferees, as the case may
be, and such certificates shall not bear any legend restricting transfer of the
Shares and/or Warrant Shares thereby and should not be subject to any
stop-transfer restriction; provided, however, that if such Shares and/or Warrant
Shares are not registered for resale under the Securities Act or able to be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions, then the certificates for such
Shares and/or Warrant Shares shall bear the following legend:

 

--------------------------------------------------------------------------------


 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares and Warrant Shares has
been declared effective by the Commission under the Securities Act is attached
hereto as Annex I.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

 

Very truly yours,

 

 

 

GEMPHIRE THERAPEUTICS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed:

 

COMPUTERSHARE, INC.

 

--------------------------------------------------------------------------------


 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

,

 

 

 

--------------------------------------------------------------------------------


 

Annex I

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

Computershare, Inc.

 

250 Royal Street

 

Canton, Massachusetts 02021

 

Attn:

 

 

 

Re: Gemphire Therapeutics Inc.

 

Ladies and Gentlemen:

 

We are counsel to Gemphire Therapeutics Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of March 10, 2017, entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers shares of
the Company’s common stock, $0.001 par value per share (the “Common Stock”), and
warrants exercisable for shares of Common Stock (the “Warrants”).  Pursuant to
that certain Registration Rights Agreement of even date, the Company agreed to
register the resale of the Common Stock, including shares of Common Stock
issuable upon exercise of the Warrants (collectively, the “Registrable
Securities”), under the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, dated March 10, 2017, the Company filed a Registration
Statement on Form S-1 (File No. 333-                    ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities, which names each of the Purchasers as a
selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at      [a.m.][p.m.] on           , 2017, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

 

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions, dated           , 2017,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

 

 

 

Honigman Miller Schwartz and Cohn LLP

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Gemphire Therapeutics Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of March    , 2017, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
[g72903kg25i001.gif]and further certifies in his official capacity, in the name
and on behalf of the Company, the items set forth below.  Capitalized terms used
but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

 

1.                                      Attached hereto as Exhibit A is a true,
correct and complete copy of the resolutions duly adopted by the Board of
Directors of the Company at a meeting thereof held][by unanimous written
consent] on            , 2017 and of the Financing Committee of the Board of
Directors of the Company [at a meeting thereof held][by unanimous written
consent] on March    , 2017.  Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.                                      Attached hereto as Exhibit B is a true,
correct and complete copy of the Third Amended and Restated Certificate of
Incorporation of the Company, together with any and all amendments thereto
currently in effect, and no action has been taken to further amend, modify or
repeal such Third Amended and Restated Certificate of Incorporation, the same
being in full force and effect in the attached form as of the date hereof.

 

3.                                      Attached hereto as Exhibit C is a true,
correct and complete copy of the Amended and Restated Bylaws of the Company and
any and all amendments thereto currently in effect, and no action has been taken
to further amend, modify or repeal such Amended and Restated Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

 

4.                                      Each person listed below has been duly
elected or appointed to the position(s) indicated opposite his name and is duly
authorized to sign the Securities Purchase Agreement and each of the Transaction
Documents on behalf of the Company, and the signature appearing opposite such
person’s name below is such person’s genuine signature.

 

Name

 

Position

 

Signature

 

 

 

 

 

Mina Sooch

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Jeffrey S. Mathiesen

 

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this     
day of March, 2017.

 

 

 

 

Secretary

 

I, Mina Sooch, President and Chief Executive Officer, hereby certify that
                 is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.

 

 

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resolutions

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Third Amended and Restated Certificate of Incorporation

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Amended and Restated Bylaws[g72903kg25i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OFFICER’S CERTIFICATE

 

The undersigned, the President and Chief Executive Officer of Gemphire
Therapeutics Inc., a Delaware corporation (the “Company”), pursuant to
Section 2.2(a)(vii) of the Securities Purchase Agreement, dated as of March    ,
2017, by and among the Company and the investors signatory thereto (the
“Securities Purchase Agreement”), hereby represents, warrants and certifies as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement):

 

1.                                      The representations and warranties of
the Company contained in the Securities Purchase Agreement are true and correct
in all material respects (except for those representations and warranties which
are qualified as to materiality, in which case, such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the date hereof, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.

 

2.                                      The Company has performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this     day
of March, 2017.

 

 

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

WIRE INSTRUCTIONS

 

Escrow Funds wiring instructions:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LOCK-UP AGREEMENT

 

, 2017

 

PIPER JAFFRAY & CO.

800 Nicollet Mall

Minneapolis, Minnesota 55402

 

Re:                             Private Placement of Shares

 

Ladies and Gentlemen:

 

The undersigned understands that Piper Jaffray & Co. proposes to act as the sole
lead placement agent (the “Lead Placement Agent”), for Gemphire Therapeutics
Inc., a Delaware corporation (the “Company”), in connection with a proposed
private placement (the “Offering”) of shares (the “Shares”) of common stock, par
value $0.001 per share (the “Common Stock”), of the Company.

 

In order to induce the Lead Placement Agent to continue its efforts in
connection with the Offering, the undersigned hereby agrees that for a period
(the “Lock-Up Period”) of thirty (30) days following the date of effectiveness
of the registration statement registering the resale of the Shares filed by the
Company with the Securities and Exchange Commission in connection with such
Offering, the undersigned will not, without the prior written consent of the
Lead Placement Agent, directly or indirectly, (1) offer, sell, contract to sell,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of any shares of the Common Stock, or any securities
convertible into or exercisable or exchangeable for the Common Stock (including,
without limitation, shares of Common Stock or any such securities which may be
deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations promulgated under the Securities Act of 1933, as the same
may be amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)); (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Beneficially Owned Shares, Common Stock, or any securities
convertible into or exchangeable for the Common Stock, regardless of whether any
such transaction described herein is to be settled by delivery of the Common
Stock or such other securities, or by delivery of cash or otherwise; (3) make
any demand for, or exercise any right with respect to, the registration of any
shares of the Beneficially Owned, Shares, Common Stock or any security
convertible into or exercisable of exchangeable for the Common Stock; or
(4) publicly announce any intention to do any of the foregoing; provided,
however, that the obligations under this letter agreement (the “Lock-Up
Agreement”) shall not apply to any Shares acquired in connection with the
Offering.

 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (i) transfers as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) transfers to any trust for the direct or

 

--------------------------------------------------------------------------------


 

indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, (iii) transfers effected pursuant to any
exchange of “underwater” options with the Company, (iv) transfers by will, other
testamentary document or intestate succession to the legal representative, heir,
beneficiary or member of the immediate family of the undersigned, provided that
any recipient of such transfer agrees to be bound in writing by the restrictions
set forth herein, (v) by operation of law, including pursuant to a qualified
domestic relations order or in connection with a divorce settlement, provided
that (A) any recipient of such a transfer agrees to be bound in writing by the
restrictions set forth herein and (B) any public disclosure or filing under the
Exchange Act or otherwise that is required to be made during the Lock-up Period
as a result of such transfer shall include a statement that such transfer has
occurred by operation of law, (vi) the exercise of an option to purchase shares
of Common Stock outstanding on the date hereof, including the sale of a portion
of stock to be issued in connection with such exercise to finance a “cashless”
exercise, provided that any shares of Common Stock issued upon the exercise of
such option shall continue to be subject to this Lock-Up Agreement, (vii) sales
to the Company pursuant to agreements under which the Company, (A) upon
termination of employment, has the option to repurchase such shares of Common
Stock or any securities convertible into or exercisable or exchangeable for the
Common Stock, (B) is required to repurchase shares of Common Stock or any
securities convertible into or exercisable or exchangeable for the Common Stock
or (C) has a right of first refusal with respect to transfers of such shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for the Common Stock upon termination of service of the undersigned, (viii) the
establishment of a trading plan pursuant to Rule 10b5-1 promulgated under the
Exchange Act, provided, that there are no sales under or public disclosure of
such plan during the Lock-up Period, or (ix) the transfer of shares of Common
Stock or any securities convertible into or exercisable or exchangeable for the
Common Stock pursuant to a bona fide third party tender offer, merger,
consolidation or other similar transaction made to all holders of shares of
Common Stock involving a Change of Control. For purposes of this Lock-Up
Agreement, “Change of Control” means the consummation of any bona fide third
party tender offer, merger, consolidation or other similar transaction approved
by the Board of Directors of the Company, the result of which is that any
“person” (as defined in Section 13(d)(3) of the Exchange Act), or group of
persons, other than the Company or its subsidiaries, becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 100% of the
voting power of the voting stock of the Company, and “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin.

 

None of the restrictions set forth in this Lock-Up Agreement shall apply to
Common Stock acquired in open market transactions. In addition, if the
undersigned is a partnership, limited liability company, trust, corporation or
similar entity, it may distribute the Common Stock or Beneficially Owned Shares
to its partners, members or stockholders; provided, however, that in each such
case, prior to any such transfer, each transferee shall execute a duplicate form
of this Lock-Up Agreement or execute an agreement, reasonably satisfactory to
the Lead Placement Agent, pursuant to which each transferee shall agree to
receive and hold such Common Stock or Beneficially Owned Shares subject to the
provisions hereof, and there shall be no further transfer except in accordance
with the provisions hereof.

 

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result

 

--------------------------------------------------------------------------------


 

in a sale or disposition of the Beneficially Owned Shares or Common Stock even
if such Beneficially Owned Shares or Common Stock would be disposed of by
someone other than the undersigned.  Such prohibited hedging or other
transactions would include without limitation any short sale or any purchase,
sale or grant of any right (including without limitation any put option or put
equivalent position or call option or call equivalent position) with respect to
any of the Beneficially Owned Shares or Common Stock or with respect to any
security that includes, relates to, or derives any significant part of its value
from such Beneficially Owned Shares or Common Stock.

 

The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.

 

The undersigned understands that, if the Securities Purchase Agreement executed
by Purchasers in connection with the Offering does not become effective, or if
the Offering shall terminate or be terminated prior to payment for and delivery
of the Shares to be sold thereunder, or if the Purchase Agreement has not been
executed within thirty (30) days of the date hereof, this Lock-Up Agreement
shall be terminated and the undersigned shall be released from all obligations
under this Lock-Up Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.  The undersigned agrees that
Purchasers of the Shares in the Offering shall be intended third-party
beneficiaries of the undersigned’s obligations under this Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof (except Sections 5-1401 and 5-1402 of the General Obligations Law).

 

 

Very truly yours,

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 

 

 

 

 

 

Signature:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

LIST OF DIRECTORS AND EXECUTIVE OFFICERS
EXECUTING LOCK-UP AGREEMENTS

 

Mina Sooch

Jeff Mathiesen

Charles Bisgaier

Lee Golden

Seth Reno

Steve Gullans

Kent Hawryluk

Kenneth Kousky

Pedro Lichtinger

Andrew Sassine

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------